DETAILED ACTION
This action is in response to applicant electing Group I in the response to the Election/Restriction requirement received on 11/3/2022. Claims 1-15 were previously pending. Claims 11-15 have been withdrawn from further consideration. A complete action on the merits of claims 1-11 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 12-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2022.

Claim Objections
Claims 1 and 2 are objected to because of lacking a preamble:
 A claim has three (3) main parts: A preamble or introduction, A transitional phrase: — comprising (open); or — consisting of (closed); or — consisting essentially of (open, but excludes materials or steps that materially affect the basic and novel characteristics of the invention) and A body reciting the elements of the invention. See: MPEP 608.01(m) & 2111.03
 A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known. In order to give the claim breath and introduction, it is suggested to amend “a system” to read --a system for monitoring irrigation fluid during invasive procedure-- (taken from Field Of The Invention in the Specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US Pub. No. 2011/0071511) in view of Werneth (US Pub. No. 2019/0054276).
Regarding Claim 1, Brannan teaches a system, comprising: 
a probe 610 (Fig. 6) for insertion into a lumen of a patient ([0055]), 
wherein the probe is coupled to an irrigation pump ([0055] teaches probe 610 is similar to probe 140 and [0042] teaches “coolant inflow tube 126 is in operable fluid communication at a proximal end thereof with a source of cooling fluid (not explicitly shown), and, at a distal end thereof, coolant inflow tube 126 is in fluid communication with cooling chamber 146 to provide coolant thereto”); 
a bubble detection sub-system disposed proximate an outlet of the irrigation pump ([0020] and [0061]); 
a processor (controller 630, Fig. 6); 
a bubble detector ([0020] and [0061]) coupled to a proximal portion of the probe, wherein, in response to the irrigation pump being turned on, the bubble detector is configured to: automatically start detection of gas bubbles in the irrigated fluid; and transmit signals indicating bubble detection is operational; and wherein the processor is further configured to monitor the signals  (“By utilizing a system check which gradually subjects the device to increasing operational stresses while monitoring sensor status will allow for microwave ablation systems to limit the number of devices which are damaged due to operator error, such as not turning on the cooling fluid pump. It will also reduce the likely hood of patient and/or user injury from potentially defective assemblies or from user error” [0054], “Controller 630 is coupled to generator 620 and is configured to control generator 620 based on an input or signal from sensor 640. Controller 630 may be a microprocessor or any logic circuit able to receive an input or signal from sensor 640 and provide an output to control generator 620. Sensor 640 may be a single sensor or an array of sensors to detect operational parameters of the antenna assembly 610 in order to determine if the microwave ablation system 600 is functioning properly. If the sensor 640 detects an abnormal value or level, the controller 630 controls the generator 620 to cease an energy output” [0055] and “For instance, if the cooling fluid pump is turned off and no fluid is in the antenna assembly, a pressure sensor may return abnormal pressure levels. As such, a power ramp would cease and the power does not reach a level where the coaxial cable would fail due to lack of cooling. If the antenna assembly is full of cooling fluid but the pump is not running, an abnormal reading from the pressure sensor or a rising temperature from a thermo probe would indicate that cooling of the probe is not sufficient most likely due to lack of flow. Therefore, the power ramp would cease and the power does not reach a level where the coaxial cable would fail due to lack of circulation” in [0064]); however, Brannan fails to specifically teach the processor configured to control delivery of irrigation fluid to the probe by turning on and controlling the irrigation pump and wherein the processor is further configured to monitor the fail-safe signals and, in absence of fail-safe signals, to automatically disable delivery of the irrigation fluid.
In the same field of invention, Werneth teaches “If the patient access device is the “smart” patient access device 100″ additional steps can be performed. For example, detection sensor 130 can detect insertion of a probe's functional segment 146 into input port 110 and/or within lumen 104, such as to then send signals to the electronically operated control 124 on the fluid delivery system to automatically deliver fluid to the lumen 104 of the shaft 102. Flow sensor 132 can produce a signal based on the fluid flow through lumen 104. The signal can include detection of the rate of fluid flow through lumen 104. Bubble detector 134 can be used to detect one or more gas bubbles in lumen 104. The components can be powered by battery 136. Alarm transducer 138 can emit an alarm when one or more conditions are detected, such as: absence of flow; flow rate below a threshold; presence of a gas bubble; advancement of elongate probe; and combinations of these” in [0084]; therefore, it would have been obvious to one having ordinary skill in the art at prior to the effective filing date of the current invention to add a detection sensor similar to 130 of Werneth to operate as a fail-safe signal transmission to the device of Brannan in order to allow the processor to automatically start the delivery of the irrigation fluid when the probe is inserted into tissue and ready to be used and block the transmission of irrigation fluid in the event that the system is not safe to be used in order to safely provide a treatment system to reduce the likelihood of injury to patient. 
Regarding Claim 2, Brannan teaches a system, comprising: 
a probe 610 (Fig. 6) for insertion into a lumen of a patient ([0055]), 
wherein the probe is coupled to an irrigation pump ([0055] teaches probe 610 is similar to probe 140 and [0042] teaches “coolant inflow tube 126 is in operable fluid communication at a proximal end thereof with a source of cooling fluid (not explicitly shown), and, at a distal end thereof, coolant inflow tube 126 is in fluid communication with cooling chamber 146 to provide coolant thereto”); 
a processor (controller 630, Fig. 6); 
a bubble detector ([0020] and [0061]) coupled to a proximal portion of the probe, wherein, in response to the irrigation pump being turned on, the bubble detector is configured to: automatically start detection of gas bubbles in the irrigated fluid; and transmit signals indicating bubble detection is operational; and wherein the processor is further configured to monitor the signals  (“By utilizing a system check which gradually subjects the device to increasing operational stresses while monitoring sensor status will allow for microwave ablation systems to limit the number of devices which are damaged due to operator error, such as not turning on the cooling fluid pump. It will also reduce the likely hood of patient and/or user injury from potentially defective assemblies or from user error” [0054], “Controller 630 is coupled to generator 620 and is configured to control generator 620 based on an input or signal from sensor 640. Controller 630 may be a microprocessor or any logic circuit able to receive an input or signal from sensor 640 and provide an output to control generator 620. Sensor 640 may be a single sensor or an array of sensors to detect operational parameters of the antenna assembly 610 in order to determine if the microwave ablation system 600 is functioning properly. If the sensor 640 detects an abnormal value or level, the controller 630 controls the generator 620 to cease an energy output” [0055] and “For instance, if the cooling fluid pump is turned off and no fluid is in the antenna assembly, a pressure sensor may return abnormal pressure levels. As such, a power ramp would cease and the power does not reach a level where the coaxial cable would fail due to lack of cooling. If the antenna assembly is full of cooling fluid but the pump is not running, an abnormal reading from the pressure sensor or a rising temperature from a thermo probe would indicate that cooling of the probe is not sufficient most likely due to lack of flow. Therefore, the power ramp would cease and the power does not reach a level where the coaxial cable would fail due to lack of circulation” in [0064]); however, Brannan fails to specifically teach the processor configured to control delivery of irrigation fluid to the probe by turning on and controlling the irrigation pump and wherein the processor is further configured to monitor the fail-safe signals and, in absence of fail-safe signals, to automatically disable delivery of the irrigation fluid.
In the same field of invention, Werneth teaches “If the patient access device is the “smart” patient access device 100″ additional steps can be performed. For example, detection sensor 130 can detect insertion of a probe's functional segment 146 into input port 110 and/or within lumen 104, such as to then send signals to the electronically operated control 124 on the fluid delivery system to automatically deliver fluid to the lumen 104 of the shaft 102. Flow sensor 132 can produce a signal based on the fluid flow through lumen 104. The signal can include detection of the rate of fluid flow through lumen 104. Bubble detector 134 can be used to detect one or more gas bubbles in lumen 104. The components can be powered by battery 136. Alarm transducer 138 can emit an alarm when one or more conditions are detected, such as: absence of flow; flow rate below a threshold; presence of a gas bubble; advancement of elongate probe; and combinations of these” in [0084]; therefore, it would have been obvious to one having ordinary skill in the art at prior to the effective filing date of the current invention to add a detection sensor similar to 130 of Werneth to operate as a fail-safe signal transmission to the device of Brannan in order to allow the processor to automatically start the delivery of the irrigation fluid when the probe is inserted into tissue and ready to be used and block the transmission of irrigation fluid in the event that the system is not safe to be used in order to safely provide a treatment system to reduce the likelihood of injury to patient. 
Regarding Claim 3, Brannan in view of Werneth teaches further comprising a bubble detection system disposed proximate an outlet of the irrigation pump ([0061] of Brannan and Fig. 4 of Werneth).
Regarding Claim 4, Brannan teaches wherein the processor is further configured to alert a user that the delivery of the irrigation fluid is disabled ([0054]-[0055] and [0064] of Brannan and [0082] of Werneth).
Regarding Claim 7, Brannan teaches wherein the bubble detector is electrically wired to power leads of the irrigation pump, and is thus configured to start the detection in response to the irrigation pump being turned on ([0055]-[0062] of Brannan and [0082]-[0084] of Werneth).
Regarding Claim 8, Brannan teaches wherein the bubble detector is wired in parallel to an auxiliary power source that retains the bubble detector in a ready mode, so as to start operating within a given time delay after the irrigation pump is turned on ([0054]-[0055] of Brannan and [0082]-[0084] of Werneth, please note that naturally it takes some time for the fluid to pass through the lumen in order for the bubble detector to start detecting bubbles; therefore, both Brannan and Werneth teach start operating within a given time delay after the irrigation pump is turned on).
Regarding Claim 9, Brannan teaches wherein the bubble detector is wired in parallel to an auxiliary power source that powers the bubble detector regardless of whether the irrigation pump is turned on or off ([0055]-[0062] of Brannan).

Allowable Subject Matter
Claims 5-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Neither of Brannan nor Werneth alone or in any combination teach the subject matters of claims 5, 6 and 10-11. Neither alone or in any combination teach the combination of limitations of claim 1 in addition to wherein the bubble detector is configured to transmit the fail-safe signals every prespecified time interval as in claim 5.  The combination of  limitations of claim 1 in addition to the processor is further configured to present to a user an option to override, for a given time duration, the automatic disabling of the delivery of the irrigation fluid as in claim 6. And the combination of limitations of claim 1 in addition to further comprising a drip detector, which is attached to a drip chamber of a saline bag that contains saline for use during purge, wherein the drip detector is configured to send to the irrigation pump an indication that saline is dripping out of the bag, and wherein if no indication is sent, a pump logic is configured to disable a purge button as in claim 10. Claim 11 depends on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794